Citation Nr: 1700357	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for dysthymia, claimed as depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to November 1970.  

This matter comes on appeal before the Board of Veterans Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia which in pertinent part, denied the benefits sought on appeal.  

This matter was previously before the Board in April 2015 at which time it was remanded for additional development.  Specifically, the Veteran's claim was remanded to the Agency of Original Jurisdiction (AOJ) could schedule him for a hearing before a Veterans Law Judge (VLJ).  Pursuant to the remand directives, the Veteran was scheduled for a videoconference in September 2016, and he appeared and provided testimony before the undersigned in September 2016.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has diagnoses of PTSD and depression stemming from traumatic in-service events.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of shore party man, that he served in the Republic of Vietnam (RVN) from February 1969 to November 1970, and that he was awarded the Combat Action Ribbon for his combat with the enemy during active service.  The DD 214 also reflects that he was awarded the Vietnam Cross of Gallantry and the Vietnamese Campaign Medal.  In his October 2008 stressor statement, the Veteran stated that he was attached to the 5th Marines while stationed in Vietnam, and his job with this unit was to establish a secure landing zone for helicopters to land during a medevac situation.  The Veteran stated that his job also included resupplying his station with ammunition and food on a daily basis.  Reported by the Veteran is that his symptoms began in Vietnam due to the traumatic events he witnessed while stationed there, to include his exposure to the battles his unit engaged in, the booby traps he tripped over, and having to medevac to the rear the Marines in his unit who were injured or killed in action.  

The Veteran's service treatment records are negative for any complaints of, or treatment for, psychiatric problems.  His post-service treatment records include treatment records issued by G. A., M.D. at the Behavioral Medicine Institute of Atlanta, dated from 2002 to 2004.  In a letter dated in March 2002, Dr. A. indicated that the Veteran first began seeking treatment for his depression in 1988, and had recently returned with a recurrence of symptoms similar to what he had experienced then.  These records reflect an ongoing diagnosis of, and treatment for, major depression that is recurrent and moderate in nature.  

The Veteran was afforded a VA examination in September 2009, during which time, he provided his medical and military history and described the events he encountered while serving in Vietnam.  Specifically, the Veteran stated that he engaged in combat activities, and had exposure to rockets, booby traps, small arms fire and mortar rounds while serving in the military.  The Veteran reported symptoms of depression, to include irritability, insomnia, anger, and insomnia, that began in service.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran's symptoms did not meet the DSM-IV diagnostic criteria for PTSD.  However, he did not address the DSM-IV or DSM-5 diagnostic criteria for PTSD, and in what ways the Veteran met or did not meet these criteria.  The examiner did diagnose the Veteran with an Axis I diagnosis of dysthymia.  

The Veteran's more recent treatment records issued by his private physician, W.R., M.D., reflect a diagnosis of PTSD.  In an August 2016 progress note, Dr. R. noted that the Veteran was a Vietnam Veteran who returned to the United States in the 1970's, and battled depression, anger, mood swings and anxiety.  According to Dr. R., the Veteran had had PTSD since service.  In a September 2016 letter, Dr. R. noted that the Veteran had been his patient since September 2014, and determined that his severe depression was "due to his posttraumatic stress disorder or PTSD from his deployment to Vietnam between 1969 and 1970."  Dr. R. further stated that the depression diagnosis had been a diagnosis that has been used on him through the course of his visits since 2014.  

In light of the September 2009 VA psychiatric examination which did not address the DSM-IV or DSM-5 criteria required for establishing PTSD, whether the Veteran's reported stressor was adequate to support a diagnosis of PTSD, and whether certain DSM-IV or DSM-5 criteria for PTSD were or were not met, and given the more recent medical records reflecting an assessment of PTSD, the Board finds the Veteran should be afforded another VA psychiatric examination to determine whether he now meets the diagnostic criteria sufficient for PTSD due to his accepted in-service stressors, and if so, whether the evidence of record links the diagnosis of PTSD to the conceded stressors.

Regarding the non-PTSD portion of the claim for service connection for a psychiatric disorder, although the VA examiner diagnosed the Veteran with having dysthymia, he did not address whether this disorder was related to the Veteran's military service, to include his in-service stressors.  If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).

As such, the Board finds that on remand, another VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service, and/or as a result of service, is necessary to decide the claim.

The Board notes that the AOJ certified the Veteran's appeal to the Board in July 2013 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must also be considered using the DSM-IV criteria.  However, in this situation, the Board would find it helpful if, on examination, the examiner addressed whether the Veteran meets the criteria for a diagnosis of PTSD using both the DSM-IV and DSM-5 criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment of the Veteran since November 2015 and associate the records with the claims file.  

2.  Contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him for his claimed psychiatric disability(ies) that are not already associated with the claims file.  This should include updated treatment records from Dr. R., as well as treatment records issued by Dr. A. at Behavioral Medicine Institute of Atlanta dated from 1988 to 2002.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his psychiatric problems.  If any records are not obtained, inform the Veteran and allow an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record. 

4.  After all available records described above are associated with the claims file, ensure that the Veteran is scheduled for a VA examination by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist who has not previously examined him.  The claims file must be reviewed by the examiner in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder(s) is/are related to his military service, to include the traumatic events and the combat stressors while serving in Vietnam.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD using the DSM-IV and DSM-5 criteria.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  Specifically, for any previous diagnosis of PTSD found in the Veteran's medical records, the examiner must explain whether those were valid diagnoses of PTSD, and the Veteran's PTSD had subsequently resolved, or whether the previous diagnoses of PTSD were not valid.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner must provide a detailed rationale for these findings.  Additionally, if the examiner determines that the Veteran does not meet the criteria for PTSD, the examiner must explain what criterion or criteria he does not meet under both the DSM IV and the DSM V.  

Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressor or stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge the Veteran's lay statements regarding the claimed stressors.  The Veteran engaged in combat with the enemy.  Therefore the Veteran's report of a PTSD stressor during that combat service is sufficient to verify the occurrence of the event for the purposes of the examination.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any part of the claims remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).


